United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2906
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Rogelio Lagunas-Chavez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: June 10, 2019
                                Filed: July 5, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

     When Rogelio Lagunas-Chavez pleaded guilty to using identification
documents unlawfully, see 18 U.S.C. § 1546(a), the magistrate judge1 at his change-

      1
       The Honorable C.J. Williams, then Chief United States Magistrate Judge for
the Northern District of Iowa, now United States District Judge for the Northern
District of Iowa.
of-plea hearing warned him that, since he was not a U.S. citizen, "it is likely that after
you've served your prison sentence, you will be immediately deported from the
United States." Lagunas-Chavez said he understood. The magistrate judge also
warned him that the "conviction may also affect your ability to ever legally reenter
the United States or become a United States citizen," and Lagunas-Chavez again
acknowledged that he understood. Then the magistrate judge asked if Lagunas-
Chavez's attorney had "discuss[ed] with you the fact that you will likely be deported
back to Mexico after you've served your prison sentence and that this conviction may
affect your ability to ever legally reenter the United States or become a United States
citizen," and he acknowledged that his attorney had indeed done so. The district
court2 accepted Lagunas-Chavez's guilty plea and sentenced him to time served,
which was 119 days in prison, and two years of supervised release.

       Lagunas-Chavez appeals, arguing that his attorney provided ineffective
assistance of counsel because "she provided insufficient advice regarding the
immigration consequences" of his guilty plea. See Padilla v. Kentucky, 559 U.S. 356,
369 (2010). More specifically, he maintains that she failed to advise him that his
crime of conviction "would very likely be classified as a crime involving moral
turpitude by an immigration court, clearly and definitely resulting in his removability
from the United States, mandatory detention, and loss of eligibility for cancellation
of removal."

       We have already rejected a nearly identical argument from a defendant who
was in nearly identical circumstances. In United States v. Ramirez-Jimenez, an alien
pleaded guilty to violating § 1546(a), the same statute involved here. 907 F.3d 1091,
1092 (8th Cir. 2018) (per curiam). The same magistrate judge advised that defendant
that the conviction could "affect your ability to ever legally reent[er] the United States


      2
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                           -2-
or become a United States citizen," which the alien said he understood. The
magistrate judge then asked the alien if his attorney had discussed with him "the fact
that you may be deported after serving your prison sentence and that this conviction
can affect your ability to ever legally reenter the United States or become a United
States citizen," and the alien said his attorney had done so. The alien appealed and
argued that his counsel was ineffective because she did not advise that his conviction
"would clearly and definitely render him inadmissible to the United States, subject
to mandatory deportation and ineligible for relief from removal," because § 1546(a)
is a crime involving moral turpitude. Id. at 1093–94.

       We acknowledged in that case that we do not ordinarily consider claims of
ineffective assistance of counsel on direct appeal, especially where, as here, the
record does not reveal the full extent of counsel's advice about the immigration
effects of a guilty plea. But we concluded nevertheless that the record showed that the
ineffective-assistance claim was meritless. We explained that, unlike Padilla, where
defense counsel mistakenly assured a criminal defendant that his guilty plea would
not result in deportation, Ramirez-Jimenez knew that deportation was possible or
even likely based on his discussion with the magistrate judge and the fact that he was
in the custody of immigration officials, as Lagunas-Chavez was here. In fact, we
explained that the complexities of immigration law counsel a "criminal defense
attorney not to advise a defendant considering whether to plead guilty that the result
of a post-conviction, contested removal proceeding is clear and certain." Id. at 1094.
We therefore rejected Ramirez-Jimenez's claim.

      We see no reason why Ramirez-Jimenez does not rule this case, and Lagunas-
Chavez suggests none. It therefore controls. See United States v. Anderson, 771 F.3d
1064, 1066–67 (8th Cir. 2014).

      Affirmed.
                       ______________________________

                                         -3-